Opinion filed November 8, 2007











 








 




Opinion filed November 8,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                      Nos. 11-07-00308-CR & 11-07-00309-CR
                                                    __________
 
                              MICHAEL
JASON KINGERY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                          Trial
Court Cause Nos. 8102D & 8084D
 

 
                                                                   O
P I N I O N
The
trial court convicted Michael Jason Kingery, upon his pleas of guilty, of
forgery[1] and
possession of methamphetamine.[2]  In each
case, appellant entered pleas of true to both enhancement allegations.  Plea
bargain agreements were not reached, and the trial court assessed punishment at
confinement for ten years for each offense.  We dismiss the appeals.




The
sentences were imposed in open court on June 19, 2007.  Motions for new trial
were not filed.  On October 12, 2007, appellant filed in the trial court his
notices of appeal.  On October 17, 2007, appellant filed in this court his
motions for extension of time in which to perfect his appeals.  Counsel on
appeal notes in these motions that he was not appointed until October 2, 2007.
Pursuant
to Tex. R. App. P. 26.2, the
notices of appeal were due to be filed on or before July 19,  2007,
thirty days after the date the sentences were imposed.  Motions for extension
of time were due to be filed on or before August 2, 2007.  Tex. R. App. P. 26.3.  Absent a timely
notice of appeal or compliance with Rule 26.3, this court lacks jurisdiction to
entertain an appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96 (Tex. Crim. App. 1988).  Appellant may be able to secure out-of-time
appeals by filing postconviction writs pursuant to Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2007).
The
motions are overruled, and the appeals are dismissed for want of jurisdiction.
 
PER CURIAM
 
November 8, 2007
Do not publish. 
See Tex. R. App. P. 47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]Cause No. 11-07-00308-CR.


[2]Cause No. 11-07-00309-CR.